PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re of
Patent No. 10,791,322
Issue Date: September 29, 2020
Application No. 15/903,827
Filed: February 23, 2018
Attorney Docket No. 02581-P2006A
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:



This is a decision on the request for refund filed March 24, 2020.  

The request for refund is GRANTED.

Applicant requests a refund of $2,000.00, for a petition fee set forth in 37 CFR 1.17(m), filed March 23, 2020.

A review of the Office records shows that a petition under 37 CFR 1.55(f) was filed with an incorrect petition fee of $2,000.00. The required petition fee for a petition under 37 CFR 1.55(f) is $200.00.  Therefore, a total of $1,800.00 was refunded to applicant’s credit card account on November 02, 2020.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4231. 



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions